Title: From George Washington to Benjamin Lincoln, 26 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dr Sir
                     
                     Head Quarters 26th Sepr 1782
                     
                  
                  The second Request of the Inhabitants of South Carolina, to Sir Guy Carleton, for Means of Conveyance to their State, contained in your Letter of the 28th of August—was transmitted by me to the British Commander in Chief in my Letter dated the 3d of Septemr.
                  As I have not yet heard a Single Word from Sir Guy in Answer to this Application, & fearing that the Impatience of the Applicants may attribute this Delay to some Neglect on my part in the transmission of their Request, I think it proper to convey this Information to you, that you may be enabled to do me Justice in reply to any Queries that may be made respecting the Matter.  I have the Honor to be &c.
                  
                     G. W.
                     
                  
               